ELLIS, Judge.
By this suit, Michael R. Cochran is seeking judicial review of an opinion by the Baton Rouge Civil Service Board which affirmed his discharge from his position as an Airport Safety Officer with the Greater Baton Rouge Airport District. The review was made on the basis of the record of the hearing before the Civil Service Board, and the decision of the Board was upheld. From a judgment dismissing his suit, Mr. Cochran has appealed.
Our review of the record shows that there is no copy of the letter of discharge in the record, and that the transcript of his testimony taken before the Board is incomplete and inaccurate, because of inability of the transcriber to understand the tape, and because of numerous tape malfunctions.
We are required to determine if the finding of the agency is arbitrary or an abuse of discretion, and if it is supported by substantial evidence. Much of the important testimony in the record is either garbled or missing because of tape malfunctions. In view of this fact and the fact that the letter of discharge is missing from the record, we feel the interest of justice will best be served by remanding the case to the Baton Rouge Civil Service Board, with instructions to prepare a complete transcript, or, in default of that, to hold a second hearing so that an adequate record thereof can be made.
The judgment appealed from is therefore set aside, and the case remanded to the Baton Rouge Civil Service Board for further proceedings in accordance with this opinion and according to law. Costs of this appeal shall be paid by the defendant.
REMANDED.